DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The applicant provides examples of a second data .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "related" in independent claims is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification appears to merely utilize the term without describing any means for what is related and what is not related, in other words, per applicant’s example of winter sports as a genre, would summer sports be considered related since both deal with sports?  What process is used to determine relatedness, cosine similarity of the data/images in the group or topic/genre textual analysis?  Is related meant to only refer to sub-genres of a parent genre?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to s without significantly more. 
Claim 1 recites a device/machine that recites a first memory unit that stores data under a genre as a first group and a second memory unit that stores data related to the genre as a second data group which recites storing information similar to how a human would remember or memorize information such as mental process steps. This judicial exception is not integrated into a practical application because the recitation of a device comprising memory units appear to merely indicate the usage of a computer for performing the mental process steps (see MPEP 2106.04(a)(2)(III), sections B and C). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any other limitations except the mental process steps of storing information, which relates to merely storing and retrieving information in memory.
Independent claims 7 and 8 recite an additional limitation of displaying the first data and second data in combination which recites the above identified abstract idea of performing the mental process steps with a physical aid (i.e. displaying information with paper).
With regard to claim 2, this claim indicates that the first data group is preset which recites the above identified abstract idea indicating that the first data group is 
With regard to claim 3, this claim recites that the second data group is set by the system user which recites insignificant extrasolution activity of mere data gathering which also recites well-understood, routine, and conventional activity of storing information in memory and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 4, this claim recites that the first data group is an image and the second data group is an image which recites the above identified abstract idea where the user memorizes an image; alternatively, the type of data appears to recite insignificant extrasolution activity of selecting a type of data to be manipulated/used which recites well-understood, routine, and conventional activity of restricting data to media (i.e. images).  
With regard to claim 5, this claim recites an additional limitation of displaying the first data and second data in combination which recites the above identified abstract idea of performing the mental process steps with a physical aid (i.e. displaying information with paper).
With regard to claim 6, this claim recites using artificial intelligence to perform image processing on and display the image of the first data and the image of the second data in combination which recites the above identified abstract idea of using mental process steps of observations, evaluations, and judgements when deciding how to present two images together, similar to utilizing an aid like paper to draw both 
With regard to claims 9-11, these claims are substantially similar to claims 3 and 4 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7- 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemmell et al [US 2011/0320423 A1].
With regard to claim 1, Gemmell teaches an information providing device displaying first data extracted from a first data group and second data extracted from a second data group in combination, comprising: a first memory unit storing a data group classified under a genre as the first data group; and a second memory unit storing a data group related to the genre of the first data group as the second data group (see 

With regard to claim 2, Gemmell teaches wherein the first data group is preset (see paragraph [0021]; the search engine may index information including images and provide images associated with the topic where the indexed items based on the topic are preset prior to the query being received).

With regard to claim 3, Gemmell teaches wherein the second data group is set by a system user (see paragraph [0026]; the second data group is created based on users including the user specifying a topic to retrieve the results associated with that topic).

With regard to claim 4, Gemmell teaches wherein data of the first data group is an image; and data of the second data group is an image (see paragraphs [0021], [0026], and [0029]; the data that is retrieved can be a variety of formats including image data).

With regard to claim 5, Gemmell teaches a processing unit performing image processing on and displaying at least one of the image of the first data and the image of 

With regard to claims 7 and 8, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claims 9-11, these claims are substantially similar to claims 3 and 4 respectively are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gemmell et al [US 2011/0320423 A1] in view of Krishnan [US 6,366,956].
With regard to claim 6, Gemmell teaches all the claim limitations of claims 1 and 4 as discussed above.
Gemmell does not appear to explicitly teach a processing unit using artificial intelligence to perform image processing on and display the image of the first data and the image of the second data in combination.
Krishnan teaches using artificial intelligence to perform image processing on and display the image of the first data (see col 4, lines 53 through col 5, line 45 and col 10, lines 21-43; the system can utilize learning means to profile user interests on various attributes that are used to determine what content items the user would be most interested in with respect to displaying the results to the user query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Gemmell by incorporating learning mechanisms as taught by Krishnan in order to allow the system to dynamically adapt the result determination process to reflect user interests for particular features/attributes as well as topic but also to allow the updating 
Gemmell in view of Krishnan teach a processing unit using artificial intelligence to perform image processing on and display the image of the first data and the image of the second data in combination (see Krishnan, col 4, lines 53 through col 5, line 45 and col 10, lines 21-43; see Gemmell, see Figure 7 and paragraphs [0024] and [0043]; the system can utilize user profiles illustrating user interests based on monitored/observed user activity to determine weights for how to judge which content items the user is mostly likely interested in and use that information for determining which results to display to the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fork et al [US 2013/0204866 A1] teaches in Figure 1 the usage of two different storages of images, one image repository holding images for particular things and a second image set that are user-tagged images with means for a user to search for objects in the user tagged images.  
Valliani et al [US 2018/0373719 A1]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/12/2021